—Appeal from a decision of the Unemployment Insurance Appeal Board, filed July 24, 2000, which ruled that claimant was disqualified from receiving unemployment insurance benefits because he voluntarily left his employment without good cause.
Claimant was employed for three weeks as the project coordinator of a language translation service when he resigned after his supervisor criticized his job performance. Claimant concedes that he did not discuss his concerns regarding his supervisor’s conduct with the employer prior to his resignation.
Substantial evidence supports the decision of the Unemployment Insurance Appeal Board ruling that claimant voluntarily left his employment without good cause. The Board credited the testimony of the employer’s witness that claimant had announced his resignation immediately after the critical statements were made. His supervisor, however, had not even considered discharging claimant at the time as continuing work was available and he had been expected to remain in his employment. Conflicts with fellow workers have been held not to constitute good cause for leaving one’s employment especially in cases where, as here, the claimant has neglected to protect his or her employment by bringing the problem to the attention of the employer prior to resigning (see, Matter of Rahman [Commissioner of Labor], 257 AD2d 945; Matter of Ginsberg [Commissioner of Labor], 252 AD2d 702).
Cardona, P. J., Spain, Mugglin, Rose and Lahtinen, JJ., concur. Ordered that the decision is affirmed, without costs.